 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                                     EASTERN DISTRICT OF CALIFORNIA

 8

 9   JOHN LAWSON,                                         Case No. 1:19-cv-00038-JDP

10                        Plaintiff,
                                                          ORDER TO SUBMIT APPLICATION
11            v.                                          TO PROCEED IN FORMA PAUPERIS
                                                          OR PAY FILING FEE WITHIN 45 DAYS
12   SCOTT KEARN, et al.,
13                        Defendants.
14

15            Plaintiff is a state prisoner proceeding without counsel in this civil rights action under 42
16   U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or submitted an application to
17   proceed in forma pauperis under 28 U.S.C. § 1915.

18            Accordingly, it is hereby ordered that:

19            Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or, in the alternative,

21   pay the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25
     Dated:        March 4, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
